Case 1:20-cr-20009-BB Document 20 Entered on FLSD Docket 03/06/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CR-20009-BLOOM

 UNITED STATES OF AMERICA

 v.

 LEMON CLARENCE BENTON,

                   Defendant.
 _______________________________________/

                       UNITED STATES OF AMERICA’S THIRD
                   RESPONSE TO THE STANDING DISCOVERY ORDER

        The United States hereby files this Second Response to the Standing Discovery Order,

 which details additional discovery productions since the first Response as follows:

        1.      On March 6, 2020, the United States provided to the defense the following by

 AFPD drop box Bates numbered 063-066:

                a. Lemon Benton MDCR calls 11/29/19-1/18/20 (1 cd);

                b. Business Record Certification for Lemon Benton MDCR calls 11/29/19-

                    1/18/20 (3 pages).

        The United States is aware of its continuing duty to disclose such newly discovered

 additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules

 of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial. The United

 States reiterates its demand for reciprocal discovery.


                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY
Case 1:20-cr-20009-BB Document 20 Entered on FLSD Docket 03/06/2020 Page 2 of 2




                                         By:    /s/ Kevin D. Gerarde
                                               Kevin D. Gerarde
                                               Special Assistant United States Attorney
                                               Florida Bar No. 113844
                                               99 Northeast 4th Street
                                               Miami, Florida 33132-2111
                                               Tel: (305) 961-9086


                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 6, 2020, a true and correct copy of the foregoing

 was filed with the Court using CM/ECF. I also certify that the foregoing document and the

 attachments are being served on March 6, 2020 on all counsel of record on the attached Service

 List in the manner specified.

                                                    /s/ Kevin D. Gerarde
                                                    Kevin D. Gerarde
                                                    Special Assistant United States Attorney


                                        SERVICE LIST
                                      United States v. Benton
                                 Case No. 20-CR-20009-BLOOM
                                   United States District Court
                                    Southern District of Florida

  Party                      Counsel
  Defendant:                 Kate Taylor, Esquire
  Lemon Clarence Benton      Email: Kate_Taylor@fd.org
                             via Notice of Electronic Filing generated by CM/ECF




                                                2
